DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “condition monitoring module” in claims 8, 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The Examiner notes the Specification (U.S. Patent Publication No. 2021/0341901  A1, pg. 13, par. [0102]) recites “In no case is the computer readable storage media a propagated signal.”  Hence, the limitation of “One or more computer-readable storage media” in claims 15-20 has been interpreted as non-transitory computer-readable storage media.   

Claim Objections
Claims 2, 4, 9, 11, 15, 16 and 18 are objected to because of the following informalities:  
Claim 1 recites “deriving runtime metrics” in line 6 and claim 2 recites “deriving runtime metrics” in lines 3-4.  Hence, the limitation of “deriving runtime metrics” in claim 2 should read “deriving the runtime metrics” to reflect antecedence for the limitation in claim 1 and has been interpreted as such for the purpose of examination.  (The Examiner notes the limitation of “deriving runtime metrics” in claim 2 further limits the limitation of “deriving runtime metrics” in claim 1).  

Claim 1 recites “deriving runtime metrics” in line 6 and claim 4 recites “deriving runtime metrics” in lines 3-4.  Hence, the limitation of “deriving runtime metrics” in claim 4 should read “deriving the runtime metrics” to reflect antecedence for the limitation in claim 1 and has been interpreted as such for the purpose of examination.  (The Examiner notes the limitation of “deriving runtime metrics” in claim 4 furthers limits the limitation of “deriving runtime metrics” in claim 1).  

Claim 8 recites “deriving runtime metrics” in line 9 and claim 9 recites “deriving runtime metrics” in lines 3-4.  Hence, the limitation of “deriving runtime metrics” in claim 9 should read “deriving the runtime metrics” to reflect antecedence for the limitation in claim 8 and has been interpreted as such for the purpose of examination.  (The Examiner notes the limitation of “deriving runtime metrics” in claim 9 furthers limits the limitation of “deriving runtime metrics” in claim 8).  

Claim 8 recites “deriving runtime metrics” in line 9 and claim 11 recites “deriving runtime metrics” in lines 3-4.  Hence, the limitation of “deriving runtime metrics” in claim 11 should read “deriving the runtime metrics” to reflect antecedence for the limitation in claim 8 and has been interpreted as such for the purpose of examination.  (The Examiner notes the limitation of “deriving runtime metrics” in claim 11 furthers limits the limitation of “deriving runtime metrics” in claim 8).  

Claim 15 recites “deriving runtime metrics” in line 8 and claim 16 recites “deriving runtime metrics” in line 5.  Hence, the limitation of “deriving runtime metrics” in claim 16 should read “deriving the runtime metrics” to reflect antecedence for the limitation in claim 15 and has been interpreted as such for the purpose of examination.  (The Examiner notes the limitation of “deriving runtime metrics” in claim 16 furthers limits the limitation of “deriving runtime metrics” in claim 15).  

Claim 15 recites “deriving runtime metrics” in line 8 and claim 18 recites “deriving runtime metrics” in line 5.  Hence, the limitation of “deriving runtime metrics” in claim 18 should read “deriving the runtime metrics” to reflect antecedence for the limitation in claim 15 and has been interpreted as such for the purpose of examination.  (The Examiner notes the limitation of “deriving runtime metrics” in claim 18 furthers limits the limitation of “deriving runtime metrics” in claim 15).  

Claim 15 includes the punctuation issue “in a motor drive configured …” in line 5.  Suggested claim language “in a motor drive, configured …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The breath of claims 8, 13 and 14 with respect to the claim interpretation of “condition monitoring module” are unknown since the specification as filed neither recites clear structure for the “condition monitoring module” nor an algorithm that a computer uses to perform the claimed functions as recited in claims 8, 13 and 14.  The Examiner notes the Specification (see U.S. Patent Publication No. 2021/0341901 A1) recites the functionality of the condition monitoring module on pgs. 1-2, par. [0009], a module for condition monitoring on pgs. 4-5, par. [0035], and location of condition monitoring modules on pg. 7, par. [0056]; however, the specification does not expressly indicate any particular structure for the “condition monitoring module” or algorithm that a computer uses to perform the claim functionalities of the “condition monitoring module”.  Further, the Examiner recognizes the specification, pgs. 6, par. [0052], discloses performing condition monitoring using a core processor; however, the specification does not provide any relationship between the core processor and condition monitoring module; hence, the disclosure does not provide clear structure for the “condition monitoring module” or algorithm that a computer uses to perform the claimed functions of the “condition monitoring module” in claims 8, 13 and 14.  

Claims 9-14, dependent from claim 8, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “condition monitoring module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The breath of claims 8, 13 and 14 are unknown since the specification as filed neither recites clear structure for the “condition monitoring module” nor an algorithm that a computer uses to perform the claimed functions as recited in claims 8, 13 and 14.  The Examiner notes the Specification (see U.S. Patent Publication No. 2021/0341901 A1) recites the functionality of the condition monitoring module on pgs. 1-2, par. [0009], a module for condition monitoring on pgs. 4-5, par. [0035], and location of condition monitoring modules on pg. 7, par. [0056]; however, the specification does not expressly indicate any particular structure for the “condition monitoring module” or algorithm that a computer uses to perform the claim functionalities of the “condition monitoring module”.  Further, the Examiner recognizes the specification, pgs. 6, par. [0052], discloses performing condition monitoring using a core processor; however, the specification does not provide any relationship between the core processor and condition monitoring module; hence, the disclosure does not provide clear structure for the “condition monitoring module” or algorithm that a computer uses to perform the claimed functions of the “condition monitoring module” in claims 8, 13 and 14.  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 9-14, dependent from claim 8, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 15 recites “one or more computer-readable storage media”, therefore is a machine, which is a statutory category of invention.

At step 2, prong one, the claim recites “derive runtime metrics from the runtime signal data based on an induction motor fault condition”; “… identify a status of the induction motor based on the runtime metrics …”; and “monitor the induction motor fault condition based on the status of the induction motor …”.

The limitation of “derive runtime metrics from the runtime signal data based on an induction motor fault condition …”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “derive” in the context of the claim encompasses assessing gathered data to generate new data using a criteria.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “… identify a status of the induction motor based on the runtime metrics …”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “identify” in the context of the claim encompasses evaluating generated data to determine an occurrence of a condition.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “… monitor the induction motor fault condition based on the status of the induction motor”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “monitor” in the context of the claim encompasses an observation of a condition  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, pong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “an industrial automation environment”; “a processing system”; “a motor drive configured to supply power to an induction motor in an industrial operation based at least in part on runtime signal data, obtain the runtime signal data”; “provide the runtime metrics as input to a machine learning model”; and “output the status”. 

The limitation of “industrial automation environment” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “a processing system” and “a machine learning model” are recited at a high level of generality and recited so generically that they represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)). 

The limitation of “a motor drive configured to supply power to an induction motor in an industrial operation based at least in part on runtime signal data, obtain the runtime signal data” is recited a high level of generality and represents a mere means (i.e. motor drive) for data gathering (i.e. runtime signal data) that is necessary for use in the recited judicial exception, as the runtime signal data is used in the abstract mental concepts of “derive runtime metrics” and “monitor the induction motor fault condition”.  The use of motor drive is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  

The limitations of “provide the runtime metrics as input to a machine learning model” and “output the status” represent an extra-solution activity because they are mere nominal or tangential additions to the claim, amounting to mere data output (see MPEP 2106.05(g)).

Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “a processing system” and “a machine learning model”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The additional element of the “industrial automation environment” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).
The limitations of “a motor drive configured to supply power to an induction motor in an industrial operation based at least in part on runtime signal data, obtain the runtime signal data”, as previously discussed with respect to the integration of the abstract idea into a practical application, represents an insignificant extra-solution activity of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

With respect to limitations of “provide the runtime metrics as input to a machine learning model” and “output the status”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

The limitations of claims 16-20 merely further details the induction motor fault condition (claims 16 and 18), the machining learning model (claims 17 and 19) and runtime metric (claim 20). 

Claim 1 represents an equivalent method claim to claim 15 and is rejected under the same rational as claim 15.
 Claim 2 represents an equivalent method claim to claim 16 and is rejected under the same rational as claim 16.

Claim 3 represents an equivalent method claim to claim 17 and is rejected under the same rational as claim 17.

Claim 4 represents an equivalent method claim to claim 18 and is rejected under the same rational as claim 18.

Claim 5 represents an equivalent method claim to claim 19 and is rejected under the same rational as claim 19.

Claim 6 recites “obtaining baseline signal data prior to obtaining the runtime signal data, wherein the baseline signal data represents a healthy condition of the induction motor”; “storing the baseline signal data in the drive”; and “deriving baseline metrics from the baseline signal data”.

As step 2A, prong 1 the claim recites “deriving baseline metrics from the baseline signal data”.

The limitation of “deriving baseline metrics from the baseline signal data”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “derive” in the context of the claim encompasses assessing gathered data to generate new data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application. 

The limitations of “obtaining baseline signal data prior to obtaining the runtime signal data, wherein the baseline signal data represents a healthy condition of the induction motor” and “storing the baseline signal data in the drive” represent mere data gathering that is necessary for use in the recited judicial exception, as the baseline signal data is used in the abstract mental concept of deriving the baseline metrics.  Obtaining and storing the baseline signal data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

The limitations of “obtaining baseline signal data prior to obtaining the runtime signal data, wherein the baseline signal data represents a healthy condition of the induction motor” and “storing the baseline signal data in the drive”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 7 represents an equivalent method claim to claim 20 and is rejected under the same rational as claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to fault diagnosis systems and methods. 
U.S. Patent Publication No. 2005/0007096 A1 discloses a power meter or overload relay including a housing and a plurality of sensors configured to monitor operation of a motor.

U.S. Patent Publication No. 2011/0241888 A1 discloses a system and method for detecting cavitation in pumps driven by an electric motor.

U.S. Patent Publication No. 2016/0266208 A1 discloses methods of fault detection and diagnosis in an induction motor.

U.S. Patent Publication No. 2018/0017467 A1 discloses arrangements and techniques for determining a condition of equipment and performing at least one action based on the condition.	

	U.S. Patent Publication No. 2020/0348207 A1 discloses estimating a severity of a bearing fault in an induction motor, uses a set of filters and a set of quantitative models designed for a set of fault frequencies.

U.S. Patent Publication No. 2022/0128620 A1 discloses a system, an apparatus, and a method for managing health condition of at least one rotating system. 

	U.S. Patent No. 6,182,022 B1 discloses a system and method for automatically constructing a baseline for an attribute of a monitored system, calculating a threshold based on the constructed baseline, and feeding the threshold back into the monitored system.

	U.S. Patent No. 10,879,831 B1 discloses a system and method for real-time detection of anomalies in a motor drive includes a controller receiving one or more signals corresponding to real-time operation of a controlled system. 

European Patent Publication No. 3 336 636 B1 discloses determining a fault probability for a first machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117